DETAILED ACTION
The instant application having Application No. 16/855479 filed on 04/22/2020 is presented for examination by the examiner.

Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,693,575 B2. The limitations recited in claims 1-20 of the instant application are either obvious over or anticipated by the scope of the limitations as in claims 1-20 of U.S. Patent No. 10,693,575 B2. 


US Patent 10,693,575 B2
Claim 1

A method, comprising: 

identifying, by a processing system including a processor, a plurality of performance indicators, 



the plurality of performance indicators including network performance indicators regarding a cellular network and device performance indicators regarding a communication device communicating with the cellular network; 




obtaining, by the processing system, data regarding the plurality of performance indicators for a past time period having a predetermined length; wherein the data regarding each of the plurality of performance indicators forms an array of values for that performance indicator;


generating, by the processing system, a statistical summarization of the array; generating, by the processing system based on the data, a set of inputs to an algorithm for predicting a throughput of the cellular network during a future time period having a predetermined length, 

the algorithm comprising a machine learning algorithm trained according to the data; and 

obtaining, by the processing system, a predicted throughput for the cellular network based on the algorithm; and 



allocating, by the processing system, network resources of the cellular network based on the predicted throughput.
.



A method, comprising:

 identifying, by a processing system including a processor, a plurality of performance indicators regarding a cellular network;

Claim 2 (1)

the plurality of performance indicators comprises device performance indicators for a plurality of communication devices on the cellular network, network performance indicators for the cellular network, or a combination thereof.


Claim 1

obtaining, by the processing system, historical data regarding the plurality of performance indicators for each of a series of time points during a past time period having a predetermined length, the historical data for each of the plurality of performance indicators forming an array of values for that performance indicator; 

generating, by the processing system from each array, a set of inputs to an algorithm for predicting a throughput of the cellular network during a future time period having a predetermined length, the set of inputs comprising a statistical summarization of the array, 

the algorithm comprising a machine learning algorithm; and 

obtaining, by the processing system, a predicted throughput for the cellular network based on the algorithm.



further comprising allocating, by the processing system, network resources of the cellular network based on the predicted throughput



further comprising providing, by the processing system, guidance based on the predicted throughput to a network element of the cellular network, a server connected to the cellular network, a client connected to the cellular network, an application executing on the cellular network, or a combination thereof.

Claim 3 (1)

further comprising providing, by the processing system, guidance based on the predicted throughput to a network element of the cellular network, a server connected to the cellular network, a client connected to the cellular network, an application executing on the cellular network, or a combination thereof.

Claim 3 (1)

wherein the set of inputs comprises the statistical summarization of the array.

Claim 1

the set of inputs comprising a statistical summarization of the array

Claim 4 (1)

Wherein the statistical summarization comprises qualities of the array.

Claim 6 (1)

wherein the statistical summarization comprises quantiles of the array.
Claim 5 (1)

wherein the machine learning algorithm comprises a regression algorithm.

Claim 5 (1)

wherein the machine learning algorithm comprises a regression algorithm.
Claim 6 (1)

wherein the predicted throughput corresponds to a statistical indicator of the throughput over the future time period.

Claim 9 (1)

wherein the predicted throughput corresponds to a statistical indicator of the throughput over the future time period
Claim 7 (1)

further comprising selecting, by the processing system, the length of the past time period and the length of the future time period.

Claim 10 (1)

further comprising selecting, by the processing system, the length of the past time period and the length of the future time period.
Claim 9 (1)









wherein the network comprises a plurality of cells, and wherein the network performance indicators include a cell load for each of the plurality of cells.

Claim 12 (2)

wherein the cellular network comprises a plurality of cells, and wherein the network performance indicators include a cell load for each of the plurality of cells. 
Claim 8, 11-15
Claims 7, 8, 11, 13, 14, 15-17
Claim 17-20
Claims 18-20


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.